Citation Nr: 1508433	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The appellant had active duty service from June 1968 to November 1973, including service in the Republic of Vietnam from December 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified at a March 2013 hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.  A transcript of those proceedings is associated with the record. 

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the March 2013 hearing transcript, they are either duplicative of the evidence in the paper file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In the March 2009 administrative decision on appeal, the AOJ determined that the appellant's period of service from June 1972 to November 1973 was dishonorable for VA purposes and is a bar to VA benefits under the provisions of 38 U.S.C.A. § 5303(a).  Specifically, the administrative decision cited to an October 1, 1972 finding that the appellant was a deserter after having been absent without leave (AWOL) for more than 30 days beginning on September 1, 1972 and determined that there was a statutory bar to his receipt of VA benefits as a result of this desertion.

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.   Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

First, the Board notes that an undated Record of Court-Martial Convictions and Time Lost listed the appellant as "AWOL-Desertion" in September 1972.  However, a second Record of Court-Martial Convictions and Time Lost dated in March 1973 indicates that the appellant had been AWOL on three occasions in September 1972 and January 1973.  The conviction of these offenses under a Special Court-Martial was listed as under Article 86 of the Uniform Code of Military Justice (UCMJ), which relates to AWOL offenses.  As detailed in the March 2013 Informal Hearing Presentation submitted by the appellant's representative, desertion is addressed under Article 85 of the UCMJ.  Thus, this determination by the AOJ appears to be based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  On remand, the AOJ should consider the March 1973 Record of Court-Martial Convictions and Time Lost to determine whether there is a statutory or regulatory bar to the payment of benefits.

In addition, at the appellant's March 2013 Board hearing, he argued that his discharge from service should be considered honorable as a result of mitigating circumstances.  Essentially, he maintains that he became a drug addict while serving in Vietnam and that he used these drugs as a method to cope with combat trauma.  He further contends that his drug abuse continued when he returned to the United States and that his various AWOL charges were the result of this drug abuse and untreated posttraumatic stress disorder (PTSD).

The record demonstrates that the appellant has been diagnosed with PTSD as a result of his combat service and that he underwent in-patient treatment from November 2009 to March 2010.  A January 2010 VA treatment summary from Dr. D. D. indicates that the appellant suffered from chronic PTSD as a result of his experiences during the Vietnam War.  The Board finds that a remand is necessary to obtain a VA opinion so as to determine whether the appellant would be deemed "insane" under VA regulations at any time the alleged offenses occurred as a result of his combat-incurred PTSD during the period from June 27, 1968 to November 1973.  On remand, such an opinion should be obtained.

The Board notes that, during his March 2013 hearing, the appellant reported that he was receiving Social Security Administration (SSA) benefits.  The basis of such award is not clear from the current record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the appellant is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the appellant's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained.   

While on remand, the appellant should be requested to identify any non-VA healthcare provider who treated him for any acquired psychiatric disorder and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.  The Board notes that the appellant generally suggested during his March 2013 hearing testimony that he had sought private treatment for his PTSD following service.

Finally, the January 2010 VA treatment summary from Dr. D. D. indicates that the appellant was receiving treatment for his diagnosed PTSD at the Miami VA Healthcare System.  On remand, such records should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all mental health treatment records from the Miami Veterans Health System.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e). 

2.  Request that the appellant identify any non-VA healthcare provider who treated him for his acquired psychiatric disorders, to include posttraumatic stress disorder, and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

3.  Contact the Social Security Administration (SSA) and request the appellant's SSA complete records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Following the completion of the above development, and the receipt of any outstanding records, arrange to have the appellant's claims file forwarded to a VA psychologist or psychiatrist for review.

The examiner should be asked to review the record and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant was "insane" at the time he committed the offenses leading to his discharge after his combat service in Vietnam from December 1969 to December 1970.  The examiner should specifically address the appellant's contentions that he used drugs as a method to cope with combat stress and untreated posttraumatic stress disorder.

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides." 

The need for an examination and/or a telephonic interview of the appellant is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

5.  After accomplishing all requested action, as well as any additional action or development deemed warranted, readjudicate the matter on appeal, in light of all pertinent evidence and legal authority, to include consideration of 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12 (c), (d), and whether the appellant's March 1973 Record of Court-Martial Convictions constitutes a finding a desertion.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence. 
If the benefit sought remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




